DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 1/11/2022.  Claims 1-28 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 

Specification
The substitute and or amendments to the specification filed 1/11/20200 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 13, 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash, Jr (US2005/0210901) in view of Moon et al. (US2003/0230097).
Regarding Claims 1 and 16, Nash teaches a system [fig 3] comprising: a first controller [132] configured to control operation of at least one compressor circuit [100A] including one or more compressors [112, 112']; and 
a non-transitory computer-readable medium [i.e. memory] configured to store instructions of a stage profiler [0045] for execution by the controller [0032; 0037; 0032; 0041; 0042].  Nash does not teach wherein the instructions include 
generating a target system capacity profile for the at least one compressor circuit, the target system capacity profile is a series of possible system stage capacities for stages of the at least one compressor circuit;
based on the target system capacity profile and a set number of stages, determining system stage capacities for the set number of stages of the at least one compressor circuit, 
selecting some of the system stage capacities based on the target system capacity profile to generate an available system capacity profile, 
generating modulation information based on the available system capacity profile and a load request signal, and 
controlling operation of the one or more compressors based on the modulation information and according to the available system capacity profile.
However, Moon teaches a system having a controller [fig 7] where the controller generates a target system capacity profile for the at least one compressor circuit, the target system capacity profile is a series of possible system stage capacities for stages of the at least one compressor circuit [0030-0033; fig 5; where the target system profile is the sum of the capacities of the two compressor stages], 

selecting some of the system stage capacities based on the target system capacity profile to provide an available system capacity profile [0030; 0031; see also fig 6; where a control scheme discloses a selection of compressor stages based on target capacity profile and an available system capacity profile], 
generating modulation information based on the available system capacity profile and a load request signal [0031; 0039-0044; fig 6], and 
controlling operation of the one or more compressors based on the modulation information and according to the available system capacity profile [0031; 0039-0044; fig 6].  Moon teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a refrigeration system and control method that copes with air conditioning loads while providing cost savings [0013].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nash to generate a target system capacity profile for the at least one compressor circuit, the target system capacity profile is a series of possible system stage capacities for stages of the at least one compressor circuit;
based on the target system capacity profile and a set number of stages, determining system stage capacities for the set number of stages of the at least one compressor circuit, 
select some of the system stage capacities based on the target system capacity profile to generate an available system capacity profile, 
generate modulation information based on the available system capacity profile and a load request signal, and 

For clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claims 2 and 17, Nash, as modified, teaches the invention above and Nash teaches wherein: the at least one compressor circuit comprises only one compressor circuit; and the one or more compressors includes only a variable speed compressor or a digital compressor [0038].  
For clarity, in regard to Claim 17, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claims 3 and 18, Nash, as modified, teaches the invention above and teaches wherein: the at least one compressor circuit comprises only one compressor circuit [100A; fig 3]; the one or more compressors includes a plurality of compressors [0025; fig 3]; and the instructions include controlling operation of the plurality of compressors based on the modulation information and according to the available system capacity profile [As modified above, see the rejection of Claim 1 for detailed discussion].
For clarity, the limitation “...available system capacity profile,” has been interpreted as - - the capacity of the compressors in current use - - for clarity.
For clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.


Regarding Claims 4 and 19, Nash, as modified, teaches the invention above and Nash teaches where  the at least one compressor circuit [110]] comprises a first compressor circuit [100A] and a second compressor circuit [100B; fig 3]; the first compressor circuit includes first compressors [112, 112']; the second compressor circuit includes second compressors [112, 112']; 0025; fig 3]; and  Moon teaches controlling operation of the first compressors and the second compressors based on the modulation information and according to the available system capacity profile [0031; 0039-0044; fig 6; see 0045; where additional compressors or circuits can be added; see also MPEP 2144.04 VIB where it has been held that duplication of working parts of a device involve only routine skill in the art].  Thus, the control scheme of Moon can be applied to the multiple circuits disclosed in Nash].  
For clarity, the limitation “...available system capacity profile,” has been interpreted as - - the capacity of the compressors in current use - - for clarity.
For clarity, in regard to Claim 19, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claims 5 and 20, Nash, as modified, teaches the invention above and  Moon teaches determining the target system capacity profile for the first compressor circuit and the second compressor circuit [0030-0033; see 0045; where additional compressors or circuits can be added; see also MPEP 2144.04 VIB where it has been held that duplication of working parts of a device involve only routine skill in the art]; determining the system stage capacities for stages of the first compressor circuit and the second compressor circuit [0032; 0040; 0045; where additional compressors or circuits can be added; see also MPEP 2144.04 VIB where it has been held that duplication of working parts of a device involve only routine skill in the art]; and Nash teaches wherein the set number of stages include the stages of the first compressor 
For clarity, the limitation “...available system capacity profile,” has been interpreted as - - the capacity of the compressors in current use - - for clarity.
For clarity, in regard to Claim 20, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claims 6 and 21, Nash, as modified, teaches the invention above and Moon teaches determining a system total capacity for the at least one compressor circuit; and determining capacities for the set number of stages based on the total capacity to provide the target system capacity profile [0031; 0032].
For clarity, in regard to Claim 21, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claims 7 and 22, Nash, as modified, teaches the invention above and Nash teaches determining a number of stages possible for each of the first compressor circuit and the second compressor circuit [0041; 0042]; determining the set number of system stages based on the number of stages possible for the first compressor circuit and the number of stages possible for the second compressor circuit [0041; 0042]; and Moon teaches determining compressor stage capacities for each of the first compressor circuit and the second compressor circuit [0039]; and determining the system stage capacities for each of the set number of system stages based on the total number of system stages and the compressor stage capacities [0039-0042]. 


Regarding Claims 8 and 23, Nash, as modified, teaches the invention above and Nash teaches limiting a number of stages available for one of the first compressors or the second compressors [0039-0042; where stages can be used depending on capacity needs]; and the one of the first compressors or the second compressors is at least one of a variable speed compressor or digital compressor [0038]. 
For clarity, in regard to Claim 23, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claims 9 and 24, Nash, as modified, teaches the invention above and Nash teaches if one of the first compressors or one of the second compressors is a variable speed compressor, updating the available system capacity profile including at least one of: fine tuning one or more of the determined system stage capacities; or fine tuning one or more frequencies of one of the first compressors or one or more frequencies of one of the second compressors [0043; 0047].
For clarity, in regard to Claim 24, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.

Regarding Claim 10, Nash, as modified, teaches the invention of Claim 5 above and Moon teaches wherein the target system capacity profile is linear [0032; fig 5].

Regarding Claim 13, Nash, as modified, teaches the invention of Claim 5 above and Nash teaches receiving the modulation information at the second controller [at least controller 132 of circuit 100B]; and controlling the first compressors and the second 
For clarity, the limitation “...available system capacity profile,” has been interpreted as - - the capacity of the compressors in current use - - for clarity.

Regarding Claims 15 and 25, Nash, as modified, teaches the invention above and Moon teaches determining the target system capacity profile for the at least one compressor circuit based on configuration inputs; and the configuration inputs comprise a number of compressor circuits in the system [0029], a number of compressors in each of the compressor circuits in the system [0029], a type of each of the compressors in each of the compressor circuits in the system [0030; 0031], and capacities of each of the compressors in each of the compressor circuits in the system [0030; 0031].  
For clarity, in regard to Claim 25, the method as claimed is carried out during the normal operation of the apparatus of Nash as modified above.
	
Regarding Claim 26, Nash, as modified, teaches the invention above and Moon teaches wherein the instructions of the stage profiler further include: determining a total system capacity [0031; fig.5 where total capacity of the circuit is described]; and fitting a linear curve to a system capacity range having the total system capacity as a maximum capacity of the system capacity range to generate the target system capacity profile [0038-0043; fig 5; where the total system capacity is depicted and where a straight line is fitted to show target system capacity profile].

Regarding Claim 27, Nash, as modified, teaches the invention above and Moon teaches wherein the available system capacity profile is a linear portion of the target system capacity profile [0030; 0031; fig 5].  

Regarding Claim 28, Nash, as modified, teaches the invention above and Moon teaches wherein the modulation information is not directly generated based on the target system capacity profile [0030; where modulation is generated on an unloading operation].

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash, Jr (US2005/0210901) and Moon et al. (US2003/0230097) as applied to claim 5 above, and further in view of Moon et al. (US2003/0230099, hereinafter "Moon 099").

Regarding Claim 11, Nash, as modified, teaches the invention of Claim 5 above and teaches the available system capacity profile is linear [As modified above, see the rejection of claim 10 above for detailed discussion; see also Moon at fig 5].  Nash, as modified, does not teach where the system stage capacities for the stages of the first compressor circuit and the second compressor circuit provide a non-linear profile.
However, Moon 099 teaches an air conditioning system having a first and second compressor [fig 3] where the system stage capacities for the stages of the first compressor circuit and the second compressor circuit provide a non-linear profile [fig 5].  Moon 099 teaches that it is known in the field of endeavor of refrigeration that this arrangement provides control of a system according to indoor loads while reducing cost of the air conditioning system [0049].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify 

Regarding Claim 12, Nash, as modified, teaches the invention of Claim 5 above but does not teach receiving a configuration input (i) indicating that the target system capacity profile is non-linear, and (ii) one or more system capacities and corresponding stages; and selecting the some of the system stage capacities for the available system capacity profile based on the one or more system capacities and corresponding stages.
However, Moon 099 teaches an air conditioning system having a first and second compressor [fig 3] that receives a configuration input (i) indicating that the target system capacity profile is non-linear [see fig 5], and (ii) one or more system capacities and corresponding stages [See the process of fig 6; see also 0040-0048; where the process is explained]; and selecting the some of the system stage capacities for the available system capacity profile based on the one or more system capacities and corresponding stages [See the process of fig 6; see also 0040-0048; where the process is explained].  Moon 099 teaches that it is known in the field of endeavor of refrigeration that this arrangement provides control of a system according to indoor loads while reducing cost of the air conditioning system [0049].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Nash to   receive a configuration input (i) indicating that the target system capacity profile is non-linear, and (ii) one or more system capacities and corresponding stages; and selecting the some of the system stage capacities for the available system capacity profile based on the one or more system capacities and 
For clarity, the limitation “...available system capacity profile,” has been interpreted as - - the capacity of the compressors in current use - - for clarity.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash, Jr (US2005/0210901) and Moon et al. (US2003/0230097) as applied to claim 5 above, and further in view of Lewis et al. (US5195329).

Regarding Claim 14, Nash, as modified, teaches the invention of Claim 5 above and teaches receiving the modulation information at the second controller [As modified above, see the rejection of claim 13 for detailed analysis.  See also Nash at 0035 and fig 3 where a second controller is shown in at least 100B]; and driving the first compressors and the second compressors based on the available system capacity profile [As modified above, see the rejection of claim 4 for detailed analysis] Nash, as modified, does not teach controlling a first compressor and second compressor according to a lead-lag strategy of operating the first compressors and the second compressors.
However, Lewis teaches a chiller plant having first and second controllers [24] and first and second compressors [14; col 3, line 32-col 4, line 2; fig 1] and controls the first compressor and second compressor according to a lead-lag strategy of operating the first compressors and the second compressors [col 4, line 50-col 5 line 11].  Lewis teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a simple, efficient and effective system that controls the capacity of the system in response to a change in load conditions [col 2, lines 42-47].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify .

Conclusion

On page 12 of the remarks, Applicant argues with respect to Claim 1 that Nash, Jr (US2005/0210901, hereinafter “Nash”) as modified by Moon et al. (US2003/0230097, hereinafter “Moon”) does not disclose “...a stage profiler.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Nash teaches the basic structure of the invention including a stage profiler [0045; where at least firmware is representative of a stage profiler].  Accordingly, the rejection is maintained.

On page 12 of the remarks, Applicant argues with respect to Claim 1 that Nash, Jr (US2005/0210901, hereinafter “Nash”) as modified by Moon et al. (US2003/0230097, hereinafter “Moon”) does not disclose “...generating a target system capacity profile for the at least one compressor circuit, the target system capacity profile is a series of possible system stage capacities for stages of the at least one compressor circuit.”  Applicant's arguments have been considered but are not persuasive. 



In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Nash teaches the basic structure of the invention and Moon teaches generating a target system capacity profile for the at least one compressor circuit, the target system capacity profile is a series of possible system stage capacities for stages of the at least one compressor circuit [0030-0033; fig 5; where considering the two compressors of the system the possible capacity ranges from 0 % capacity to 100 % capacity and a straight line from 0 to 100 % capacity is indicative of a target system capacity profile].  Accordingly, the rejection is maintained.

On page 13 of the remarks, Applicant argues with respect to Claim 1 that Nash, Jr (US2005/0210901, hereinafter “Nash”) as modified by Moon et al. (US2003/0230097, hereinafter “Moon”) does not disclose “...based on the target system capacity profile and a set number of stages, determining system stage capacities for the set number of stages of the at least one compressor circuit.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Nash teaches the basic structure of the invention and Moon teaches based on the target system capacity profile and a set number of stages, determining system stage capacities for the set number of stages of the at least one compressor circuit [0030-0033; 0040; fig 5; where considering the two compressors of the system the capacities are defined with respect to percentages. Thus, it is possible to determine that that second 

On page 13 of the remarks, Applicant argues with respect to Claim 1 that Nash, Jr (US2005/0210901, hereinafter “Nash”) as modified by Moon et al. (US2003/0230097, hereinafter “Moon”) does not disclose “...selecting some of the system stage capacities based on the target system capacity profile to generate an available system capacity profile.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Nash teaches the basic structure of the invention and Moon teaches selecting some of the system stage capacities based on the target system capacity profile to generate an available system capacity profile [0030-0031; 0037-0048; fig 5; where considering the two compressors of the system it is obvious that a load requirement equal to 33 % of the system capacity would prompt the system to select an available system capacity profile where the first compressor would supply the system requirements].  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-28 remain rejected.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763